— Motion for reargument of the appeal is granted to the extent that, upon reargument, the memorandum and order entered September 28, 2012 (98 AD3d 1267 [2012]) is amended by deleting the first sentence of the fourth paragraph of the memorandum and substituting the following sentence: “We reject defendant’s further contention that Supreme Court erred in permitting a prosecution witness to testify that, on the day after the incident, defendant told her that he would ‘cap [the victim] and her daughter’ because he would not go to jail for a crime he did not commit, and that defendant then pulled up his shirt and revealed ‘like a little gun or something like that in his waist.’ ” Present — Centra, J.E, Eeradotto, Garni, Bindley and Sconiers, JJ.